FILED
                              NOT FOR PUBLICATION                           APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HUGO HERNANDEZ CABRERA and                       No. 14-72882
VALENTIA OLMOS BARAJAS,
                                                 Agency Nos.         A095-444-449
               Petitioners,                                          A095-444-450

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Hugo Hernandez Cabrera and Valentia Olmos Barajas, natives and citizens

of Mexico, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reconsider and reopen. Our jurisdiction is



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to review the denial of petitioners’ motion to

reconsider, because we cannot review the BIA’s discretionary hardship

determination. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012)

(order) (“[T]he BIA’s denial of the motion to reconsider falls outside the court’s

jurisdiction because the court cannot reconsider the discretionary, fact-based

determination that petitioners failed to demonstrate the requisite hardship.”).

Although the court retains jurisdiction over colorable questions of law and

constitutional claims, petitioners’ contention that the BIA failed to state its reasons

and show proper consideration of all factors is not supported by the record. See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“To be colorable

in this context, . . . the claim must have some possible validity.”).

      As to their motion to reopen, petitioners have not challenged the BIA’s

dispositive determination that they failed to demonstrate that the evidence

submitted with their motion was not available at the time of their removal hearing.

See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues not raised in an

opening brief are waived).




                                           2                                      14-72882
      To the extent petitioners seek review of the BIA’s April 30, 2014, order

dismissing their appeal from an immigration judge’s denial of cancellation of

removal, we lack jurisdiction because this petition for review is not timely as to

that order. See 8 U.S.C. § 1252(b)(1) (“The petition for review must be filed not

later than 30 days after the date of the final order of removal.”).

      We do not consider the extra-record evidence submitted for the first time

with petitioners’ brief because the court’s review is limited to the administrative

record. See 8 U.S.C. § 1252(b)(4)(A) (“[T]he court of appeals shall decide the

petition only on the administrative record on which the order of removal is

based[.]”).

      We lack jurisdiction to consider petitioners’ requests for prosecutorial

discretion and administrative closure. See Vilchiz-Soto, 688 F.3d at 644.

      We deny petitioners’ August 24, 2015, motion because we lack jurisdiction

to consider their requests for prosecutorial discretion and their unexhausted request

for adjustment of status. See id.; Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004) (court lacks jurisdiction to consider issues that have not been

administratively exhausted).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                     14-72882